DETAILED ACTION
RE: Xu et al.
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.
2.	Applicant’s supplemental responses filed on 11/5/2021 and 11/19/2021 are acknowledged and entered.
3.	Claims 77-84 are pending.
4.	The objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s arguments. 
 
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Thomas Wootton on Feb. 25, 2022.
The application has been amended as follows: 

Amendments to the Claims
Note: only amended claims are listed.
81. (Currently amended) The method of claim 84 , wherein the constant regions of said common light chains comprise[[s]] the sequence as set forth in amino acid positions 108-214 of SEQ ID NO: 1 or 108-214 of SEQ ID NO: 5.  

82. (Currently amended) The method of claim 84, wherein said common light chains comprise[[s]] the sequence as set forth in SEQ ID NO: 1 or SEQ ID NO: 5.  

83. (Currently amended) The method of claim 84, wherein said bispecific antibody comprises said s comprising a sequence selected from the sequences as set forth in SEQ ID NO: 19 and SEQ ID NO: 20, respectively.

Claim 84 (Currently amended)	A method for preparing a bispecific antibody, wherein said bispecific antibody is comprised of two common light chains that are identical and two heavy chains that are different, wherein the preparing method comprises the following steps of: 
introducing expression vectors into a and said host cells does not comprise an expression vector encoding for a light chain different from said common light chain;
each of the two identical common light chains comprises a variable region having the sequence a sequence selected from SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO:4, SEQ ID NO: 5 or SEQ ID NO: 6; 
each of said two heavy chains has a variable region, and the sequence of one variable region of one of the heavy chains is as set forth in SEQ ID NO: 23 and the sequence of the other variable region of the other heavy chain is as set forth in SEQ ID NO: 24; 
wherein said method produces only a bispecific antibody comprising the two identical a sequence selected from SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5 or SEQ ID NO: 6 and the two different heavy chains with one heavy chain having the variable region as set forth in SEQ ID NO: 23 and the other heavy chain having the variable region as set forth in SEQ ID NO: 24.
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
	The 103 rejections in the final office action mailed on 8/6/2021 are withdrawn in view of the Examiner’s amendments to the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HONG SANG/Primary Examiner, Art Unit 1643